DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to base claim 1, “the thread” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (8,900,254). Kobayashi et al. disclose, at least in figures 13A, 14 and 21A-26D and col. 12, lines 16-39; col. 17, lines 29-59; and col. 20, lines 16-34; a suture locking device comprising: a pressing tube (29) extending along a longitudinal axis from a proximal side to a distal side, a hollow portion 5being formed inside the pressing tube; and a locking member (14) having elasticity, the locking member including: a loop portion  (14a) forming a proximal end of the locking member, and formed in an alpha-shape when viewed from a 10width direction intersecting with a direction along the longitudinal axis; a first extension (14b) extending from the loop portion towards the distal side, and including a distal end formed by one extension end of the locking member; and  15a second extension (14b’) extending from the loop portion towards the distal side, and including a distal end formed by another extension end of the locking member, the second extension forming an intersection portion that intersects with the first extension at a distal end of the 20loop portion when viewed from the width direction, the loop portion being configured to be inserted into the hollow portion from the distal side towards the proximal side along the longitudinal axis with the thread being inserted through an inner space surrounded by the 25loop portion, and the pressing tube being configured to press (i.e., capable of pressing) the loop portion to an inner peripheral side of the pressing tube - 36 - towards the longitudinal axis, so that a thread (10) is pulled from the proximal side towards the intersection portion in the inner space of the loop portion and the thread is locked to the loop portion  (I.e., the limitation, "pulled from  by being pulled to the proximal side in a state where the loop portion protrudes from a distal end of the pressing tube to the distal side; and wherein the device20 further comprises: a separator (11) provided on the pressing tube (See fig. 24A-24C, wherein element 11 contacts element 29.), and configured to separate the wire member from the locking member when the locking member is 25positioned in the hollow portion of the pressing tube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (8,900,254) in view of Kimura et al. (8,157,824). Kobayashi et al. disclose the invention substantially as claimed, but do not explicitly disclose a gap formed between the first extension and the second extension in the width direction in the intersection portion, when the loop portion protrudes from a distal end of the pressing tube to the distal side, and the thread is inserted into the inner space of the 25loop portion from the distal side through the gap in the intersection portion.  Kimura et al. teach, at least in figures 1-2B and col. 7, lines 36-50; a similar device (1) usable as a suture locking device, wherein a gap (as shown in fig. 2B) is formed between a first extension (2b) and a second extension (2b) in the width direction in the intersection portion, when a loop portion protrudes from a distal end of a pressing tube (4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Kimura et al., to modify the locking member of Kobayashi et al, so that a gap is formed between the first extension and the second extension in the width direction in the intersection portion as claimed.  Such a modification would allow the first and second extensions to move with respect to each other, while allowing the intersection portion to have a width for moving through the pressing tube.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (8,900,254).  Kobayashi et al. disclose the invention substantially as claimed.  Kobayashi et al. disclose at least in figures 13A, 14 and 21A-26D and col. 12, lines 16-39; col. 17, lines 29-59; and col. 20, lines 16-34; a method of locking a thread using a suture locking device, the suture locking device including,- 38 - a pressing tube (29) extending along a longitudinal axis from a proximal side to a distal side, a hollow portion being formed inside the pressing tube, a locking member (14) having elasticity, and extending in 5an alpha-shape when viewed from a width direction intersecting with a direction along the longitudinal axis, a loop portion (14a) forming a proximal end of the locking member, and formed in a ring-shape when viewed from the width direction, 10a first extension (14b) extending from the loop portion to the distal side in the locking member, and including a distal end formed by one extension end of the locking member, and a second extension (14b’) extending from the loop portion to 15the distal side in the locking member, and including a distal end formed by another extension end of the locking member, the second extension forming an intersection portion intersecting with the first extension at a distal end of the loop portion when viewed from the width 20direction, the method comprising: inserting the thread (10) into an inner space surrounded by the loop portion with the loop portion protruding from a distal end of the pressing tube to the distal side;  25inserting the loop portion into the hollow portion of the pressing tube from the distal side towards the proximal side along the longitudinal axis with the thread inserted- 39 - into the inner space of the loop portion, and pressing the loop portion to an inner peripheral side of the pressing tube towards the longitudinal axis by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rapacki et al. (5,569,274) teach a suture locking device.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771